DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-8 are pending and have been examined below.

Response to Arguments
Applicant's amendments and arguments with respect to the claim interpretation under 35 USC 112f, and the associated rejections under 35 USC 112a and 112b have been considered and are persuasive. The claims are no longer interpreted as invoking 35 USC 112f, and the associated rejections under 35 USC 112a and 112b are withdrawn.

Applicant's amendments with respect to 35 USC 112b have been considered, but are not persuasive. 
	Regarding the limitation of determining where there is lane-relevant candidate information, Examiner acknowledges the amendment, however the plain meaning of "the lane-relevant candidate information representing which lanes identified by the lane information are each estimated to correspond to one or more in-lane positions" is unclear. In terms of the lanes and in-lane positions, it is not clear what the correspondence means. Clarification is required.
	Additionally, Applicant's amendment to the claim stating "estimat[ing]…a localization of the own vehicle corresponding to lane information included in the map information" results in the claim remaining unclear. It is not clear how this estimated localization is related to the rest of the claim. The claim concludes with estimating a localization of the vehicle, but the first estimation (of the localization of the own vehicle corresponding to lane information included in the map information) has no clear link to the end result of the claim. Further, the claims now have two statements of estimating localization. While they appear to refer to the "same" localization of the vehicle, there appears to be no practical link of the first estimated localization to the rest of the claim. Clarification is required.

Applicant's arguments with respect to the rejection under 35 USC 101 have been considered and are persuasive. The rejection is withdrawn. 
	
Applicant's arguments with respect to 35 USC 102 and 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
	The claim states "determine whether there is lane-relevant candidate information, based on mutual relationships between the in-lane position and the absolute localization including the error, the lane-relevant candidate information". Regarding the meaning of the mutual relationships between the in-lane position and the absolute localization including the error, as best understood by the Examiner, the term "mutual relationship" is mostly associated with living beings as opposed to information. The specification appears to provide no further details. Applicant is requested to clarify the meaning of the "mutual relationship" in the context of the claims and invention. 
	Additionally, in the steps of acquiring, detecting, and the first estimating, Applicant is requested to delete the word "for" to avoid any interpretation of intended use of the claimed elements, assuming Applicant wishes for the subject matter after each statement of "for" to be given patentable weight.
	Additionally, claim 8 recites "the estimation", but claim 1 (upon which claim 8 depends) recites two different estimations. Thus, it is not clear which estimation is being referred to in claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claim 1
Regarding the limitation of determining where there is lane-relevant candidate information, the plain meaning of "the lane-relevant candidate information representing which lanes identified by the lane information are each estimated to correspond to one or more in-lane positions" is unclear. In terms of the lanes and in-lane positions, it is not clear what the correspondence means. Clarification is required.
	Additionally, the claim stating "estimat[ing]…a localization of the own vehicle corresponding to lane information included in the map information" results in the claim remaining unclear. It is not clear how this estimated localization is related to the rest of the claim. The claim concludes with estimating a localization of the vehicle, but the first estimation (of the localization of the own vehicle corresponding to lane information included in the map information) has no clear link to the end result of the claim. Further, the claims now have two statements of estimating localization. While they appear to refer to the "same" localization of the vehicle, there appears to be no practical link of the first estimated localization to the rest of the claim. It is further confusing why there are two separate estimates of estimating the localization. Clarification is required.
	Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7 and 8 are rejected under 35 USC 103 as being unpatentable over US20180024562 ("Bellaiche") in view of US20140303828 ("Joshi").

Claim 1
Bellaiche discloses a self-localization estimation device (abstract) comprising a processor (0091); a non-transitory computer-readable storage medium (claim 13); and a set of computer-executable instructions stored on the non-transitory computer-readable storage medium that cause the processor to:
acquire map information including lane information for specifying lanes in which vehicles are enabled to travel (0102 map database 160 may store a sparse data model including polynomial representations of certain road features (e.g., lane markings) or target trajectories for the host vehicle, 0215); 
detect in-lane localization information for specifying an in-lane position of an own vehicle, the in-lane position being a position of the own vehicle in a lane in which the own vehicle is travelling (0021 from an image capture device, at least one image representative of an environment of the vehicle, and analyze the at least one image to identify at least one lane marking. The at least one lane marking may be associated with a lane of travel along the road segment. The at least one processing device may be further configured to determine, based on the at least one image, a distance from the vehicle to the at least one lane marking, determine an estimated offset of the vehicle from the predetermined road model trajectory based on the measured position of the vehicle and the determined distance, and determine an autonomous steering action for the vehicle based on the estimated offset to correct the position of the vehicle., 0157); and
estimate absolute-localization information for specifying an absolute localization of the own vehicle and an error in the absolute localization (0291 raw location data 1410 (e.g., GPS data) received from five separate drives. One drive may be separate from another drive if it was traversed by separate vehicles at the same time, by the same vehicle at separate times, or by separate vehicles at separate times. To account for errors in the location data 1410 and for differing locations of vehicles within the same lane (e.g., one vehicle may drive closer to the left of a lane than another), server 1230 may generate a map skeleton 1420 using one or more statistical techniques to determine whether variations in the raw location data 1410 represent actual divergences or statistical errors); 
Bellaiche fails to disclose the processor performing the steps to estimate, based on the map information, the in-lane localization information, and the absolute-localization information, a localization of the own vehicle corresponding to lane information included in the map information; determine whether there is lane-relevant candidate information, based on mutual relationships between the in-lane position and the absolute localization including the error, the lane-relevant candidate information representing which lanes identified by the lane information are each estimated to correspond to one or more in-lane positions; and estimate, based on a result of the determination of whether there is lane-relevant candidate information, the localization of the own vehicle corresponding to the lane information included in the map information. However, Bellaiche does disclose estimating absolute-localization information for specifying an absolute localization of the own vehicle and an error in the absolute localization (0291). Furthermore, Joshi teaches the processor performing the steps to:
estimate, based on the map information, the in-lane localization information, and the absolute-localization information, a localization of the own vehicle corresponding to lane information included in the map information (0028 Once the expected lanes 600, 602 are generated based on the estimated position of the vehicle 200, the expected lanes 600, 602 can be compared to the detected lanes 500, 502 to accurately localize the vehicle 200.); 
determine whether there is lane-relevant candidate information, based on mutual relationships between the in-lane position and the absolute localization including the error, the lane-relevant candidate information representing which lanes identified by the lane information are each estimated to correspond to one or more in-lane positions (0024, 0027 The route network definition file can include data regarding multiple road segments, the position of lanes on the road segments, the expected width of a given lane at a given location for each of the road segments, the relationship between lanes at a given location for each of the road segments, and other relevant information pertaining to establishing lane boundaries. The sub-portion of the route network definition file used to generate expected lanes 600, 602 for comparison to detected lanes 500, 502 proximate to the vehicle 200 can be selected based on the estimated position of the vehicle 200 in global coordinates as supplied by the GPS 210 of the vehicle 200.); and 
estimate, based on a result of the determination of whether there is lane-relevant candidate information, the localization of the own vehicle corresponding to the lane information included in the map information (0027, 0028 Once the expected lanes 600, 602 are generated based on the estimated position of the vehicle 200, the expected lanes 600, 602 can be compared to the detected lanes 500, 502 to accurately localize the vehicle 200., 0024, 0029, 0035).
Bellaiche and Joshi both disclose systems of localizing a vehicle based on lane information. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Bellaiche to include the teaching of Joshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Bellaiche and Joshi would have made obvious and resulted in the subject matter of the claimed invention, specifically the processor performing the steps to estimate, based on the map information, the in-lane localization information, and the absolute-localization information, a localization of the own vehicle corresponding to lane information included in the map information; determine whether there is lane-relevant candidate information, based on mutual relationships between the in-lane position and the absolute localization including the error, the lane-relevant candidate information representing which lanes identified by the lane information are each estimated to correspond to one or more in-lane positions; and estimate, based on a result of the determination of whether there is lane-relevant candidate information, the localization of the own vehicle corresponding to the lane information included in the map information.

Claim 3
Bellaiche discloses wherein: the set of computer-executable instructions further cause the processor to: 
continue, upon determining that there are two items of the lane-relevant candidate information, estimation of the localization of the own vehicle until at least one of the items of the lane-relevant candidate information satisfies a screening condition (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.); and 
perform a screening of the items of the lane-relevant candidate information upon at least one of the items of the lane-relevant candidate information satisfies the screening condition (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.).

Claim 4
Bellaiche discloses wherein the set of computer-executable instructions further cause the processor to:
detect comparison-target information different from information to be used in the detection of the in-lane localization information and the estimation of the absolute-localization information (0164 processing unit 110 may scan one or more images, compare the images to one or more predetermined patterns, and identify within each image possible locations that may contain objects of interest (e.g., vehicles, pedestrians, or portions thereof). The predetermined patterns may be designed in such a way to achieve a high rate of "false hits" and a low rate of "misses."); 
determine whether at least one of the items of the lane-relevant candidate information satisfies the screening in accordance with the comparison-target information (0425); and 
perform screening of the items of the lane-relevant candidate information in accordance with a result of the determination of whether at least one of the items of the lane-relevant candidate information satisfies the screening (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.).

Claim 7
Bellaiche discloses wherein the set of computer-executable instructions further cause the processor to: when there are items of the lane-relevant candidate information, and when at least one item of the lane-relevant candidate information deviates from the lane information, determine that the screening condition is satisfied for the at least one item of the lane-relevant candidate information, thus rejecting the deviated at least one item of the lane-relevant candidate information (0165 criteria may be derived from various properties associated with object types stored in a database (e.g., a database stored in memory 140). Properties may include object shape, dimensions, texture, position (e.g., relative to vehicle 200), and the like. Thus, processing unit 110 may use one or more sets of criteria to reject false candidates from the set of candidate objects., 0240, 0303).

Claim 8
Bellaiche discloses wherein the set of computer-executable instructions further cause the processor to notify a user that a confidence level of a result of the estimation is low when plural items of the lane-relevant candidate information are present or when an amount of the error of the absolute localization is equal to or more than a predetermined margin (0175 processing unit 110 may update the confidence level associated with the analyzed junction geometry and the detected traffic lights. For instance, the number of traffic lights estimated to appear at the junction as compared with the number actually appearing at the junction may impact the confidence level. Thus, based on the confidence level, processing unit 110 may delegate control to the driver of vehicle 200 in order to improve safety conditions.).

Claims 2 and 6 are rejected under 35 USC 103 as being unpatentable over Bellaiche in view of Joshi, in further view of US20160327400 ("Shikimachi").

Claim 2
Bellaiche fails to disclose wherein: the set of computer-executable instructions further cause the processor to determine whether there is lane-relevant candidate information based on a degree of superimposition between the in-lane position including a first error distribution thereof and the absolute localization including a second error distribution thereof. However, Bellaiche does disclose self-localization of the vehicle (abstract). Furthermore, Shikimachi discloses a vehicle localization system, including determining whether there is lane-relevant candidate information based on a degree of superimposition between the in-lane position including a first error distribution thereof and the absolute localization including a second error distribution thereof (0032 suppose that the current vehicle position is map-matched to a road having four lanes each way and that the estimation error range of map matching reference positions is specified to overlap with two lanes to the right of the vehicle travel direction. In this case, the correction section 10 corrects the map-matching reference trajectory so as to follow the center of the two lanes. The travel position specification section 11 specifies a vehicle travel position based on a map-matching reference trajectory (also referred to as a corrected reference trajectory) corrected by the correction section 10.).
	Bellaiche and Shikimachi both disclose vehicle localization systems. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Bellaiche to include the teaching of Shikimachi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Bellaiche and Shikimachi would have made obvious and resulted in the subject matter of the claimed invention, specifically determining whether there is lane-relevant candidate information based on a degree of superimposition between the in-lane position including a first error distribution thereof and the absolute localization including a second error distribution thereof.

Claim 6
Bellaiche discloses wherein the set of computer-executable instructions further cause the processor to: determine that the screening condition is satisfied for one item of the lane-relevant candidate information upon determining that a position of the own vehicle specified based on the comparison-target information and the one item of the lane-relevant candidate information deviate from each other, thus rejecting the deviated one item of the lane-relevant candidate information (0425 server may implement selection criteria for deciding whether to accept or reject possible road surface features received from the vehicles. For example, the server may accept road surface features when a ratio of location sets in which the road surface feature does appear to location sets in which the road surface feature does not appear exceeds a threshold and/or rejecting potential road surface features when a ratio of location sets in which the road surface feature does not appear to location sets in which the road surface feature does appear exceeds a threshold.). Bellaiche fails to disclose estimating the absolute-localization information based on a detection result by a gyro sensor; and detecting the comparison-target information based on navigation signals received from a plurality of navigation satellites. However, Bellaiche does disclose vehicle localization abstract). Furthermore, Shikimachi teaches wherein: estimating the absolute-localization information based on a detection result by a gyro sensor; detecting the comparison-target information based on navigation signals received from a plurality of navigation satellites (0028 gyro sensor 15 detects the vehicle orientation and outputs a detection signal indicating the detected vehicle orientation to the control circuit 3. A vehicle speed pulse output instrument 16 outputs a vehicle speed pulse signal indicating a vehicle speed pulse to the control circuit 3. The position calculation section 6 calculates the current vehicle position, speed, and orientation based on the latitude-longitude information input from the GNSS positioning instrument 2, the detection signal input from the gyro sensor 15, and the vehicle speed pulse signal input from the vehicle speed pulse output instrument 16.).
	See prior art rejection of claim 2 for obviousness and reasons to combine.

Allowable Subject Matter
Claim 5 is rejected under 35 USC 112b but appears to be allowable if the rejection(s) were overcome, pending an updated search, since, in the context of localization methods, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest wherein: detecting, as the comparison-target information for each item of the lane-relevant candidate information, line-pattern information that is detected from an image taken by an imaging device installed in the own vehicle, the line-pattern information being a travelling line-pattern information for specifying a line pattern of at least one lane boundary line that marks the lane in which the own vehicle is travelling; detecting, from the lane information, a map line-pattern information for specifying a line pattern of at least one lane boundary line included in the lane information; determining whether the travelling line-pattern information for each item of the lane-relevant candidate information mismatches the map line-pattern information; and rejecting one of the items of the lane-relevant candidate information upon the travelling line-pattern information for the one of the items of the lane-relevant candidate information mismatching the map line-pattern information. Examiner notes that amendment to the claims resulting in a change of scope may result in requirement of an updated search.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Krishnan Ramesh, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663